Order filed May 31, 2018




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-00241-CV
                                    ____________

               ARTHUR LAND SURVEYING, LLC., Appellant

                                         V.

                       PREMIER SURVEYING, LLC, Appellee


                       On Appeal from the 333rd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2017-76319

                                     ORDER

      Appellant’s brief was due May 22, 2018. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before June 15, 2018, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM